BIJUR, J.
Plaintiff sues for damages to some theatrical properties which he delivered to the defendant Woolverton for delivery to himself (plaintiff), care of defendant McNally, who conducted a storage warehouse. The evidence shows that a receipt was given by McNally’s bookkeeper to Woolverton’s representative for this property “in good condition,” but that it was subsequently found by plaintiff on the sidewalk in front of McNally’s premises in the damaged condition complained of.
Judgment as to defendant Woolverton reversed, with costs, and complaint dismissed, with costs. Judgment as to defendant McNally affirmed, with costs. All concur.